EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed June 29, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
Response to Amendment
The amendment submitted June 29, 2021 has been accepted and entered.  Claims 1-9 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-9 are examined. The amendment to claim 1, regarding the light sensing unit arranged to at least partially receive the test light passing through the water in the water chamber said light sensing unit comprises pluralities of photodiodes for sensing light components in different spectrum in the test light and further the light sensing unit is configured in a manner generating signal in accordance with the density of the sensed test light component, is found in Fig. 1, Specification, paragraphs [0008], [0029]).  
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
	Independent claim 1 is allowable based on applicant’s remarks filed June 29, 2021, regarding wherein an underwater analysis device for analyzing light absorption capacity of water, comprising: a second casing wherein a light sensing unit is arranged to at least partially receive the test light passing through the water chamber the light sensing unit comprises pluralities of photodiodes for sensing light components in different spectrum in the test light and further the light sensing unit is configured in a manner generating signal in accordance with the density of the sensed test light component, so as to 
	Claims 2-9 are allowable based on their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnsen et al (US 2011/0205536 A1) discloses an apparatus for placement on or in a body of water for hyperspectral imaging of material in the water comprises an artificial light source and a hyperspectral imager. These are arranged so that in use light exits the apparatus beneath the surface of the water and is reflected by said material before re-entering the apparatus beneath the surface of the water and entering the hyperspectral imager. The hyperspectral imager is adapted to produce hyperspectral image data having at least two spatial dimensions.

    PNG
    media_image1.png
    370
    240
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/